Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. It is noted that the entire device (20) shown in figs. 1 and 2 of Harris is now considered the claimed cartridge in view of the amendments. Claims 2-4 and 99 are drawn to a cartridge comprising a closing device, a tab holding feature, and a tab loading feature. The delivery device is not positively recited as part of the claimed invention. Rather, the claims are drawn to a cartridge that is capable of loading the closing device onto a delivery device at a point of use. The device (20) of Harris, now considered the claimed cartridge, is capable of transferring the one or more tabs of the closing device from the cartridge onto a different delivery device (e.g., another cannula or needle that has been aligned with a distal end of the needle (90), and through which the closing device can be advanced into tissue), and therefore meets this functional limitation. The entire device (20) of Harris may be considered a cartridge as it meets all of the limitations of claim 2, and is a case or container that holds a closing device as claimed. Note that the instant application includes cartridges that comprise an elongated tubular element with which the distal end of a delivery device may be aligned (see esp. figs. 7a,7b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 99 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 99 includes that the cartridge simultaneously loads at least two of the two or more tabs onto the delivery device. In view of the amendments to claim 2, wherein the tab loading feature transfers the one or more tabs from the cartridge onto the delivery device, it does not appear that there is support for the cartridge “simultaneously” loading at least two of the two or more tabs onto the delivery device. The only disclosure of multiple tabs being loaded simultaneously onto a (as in one) delivery device (as opposed to multiple delivery devices) appears to be shown in figs. 6a-b and 6f wherein two tabs are simultaneously loaded onto the delivery device by attachment of the cartridge to a delivery device (i.e., handle). However, the tab loading feature of these embodiments does not transfer the one or more tabs from the cartridge onto the delivery device, as now required by the claims, since the tabs remain in the cartridge when they are loaded onto the delivery device. The only discussion of at least two loading devices or a tertiary device (310) may be used to “concurrently” load a delivery device with multiple closings such that the cartridge itself is not transferring the tabs from the cartridge onto the delivery device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 99 includes that the cartridge simultaneously loads at least two of the two or more tabs onto the delivery device. In view of the amendments to claim 2, wherein the tab loading feature transfers the one or more tabs from the cartridge onto the delivery device, it is unclear what is meant by the cartridge “simultaneously” loading at least two of the two or more tabs onto the delivery device. If “simultaneously” means at the exact same moment, the only disclosure of multiple tabs being loaded simultaneously onto a (as in one) delivery device (as opposed to multiple delivery devices) appears to be shown in figs. 6a-b and 6f wherein two tabs are simultaneously loaded onto the delivery device by attachment of the cartridge to a delivery device (i.e., handle). However, the tab loading feature of this embodiment does not transfer the one or more tabs from the cartridge onto the delivery device (as now required by the amended claims) since the tabs remain in the cartridge when they are loaded onto the delivery device. at least two loading devices or a tertiary device (310) may be used to “concurrently” load a delivery device with multiple closings such that the cartridge itself is not transferring the tabs from the cartridge onto the delivery device. Therefore, the intended scope of the phrase “simultaneously loaded” in the claims, which require a cartridge having a tab loading feature for transferring the one or more tabs from the cartridge onto the delivery device, is unclear. Do the tabs have to enter the delivery device at the same exact moment, or can one tab enter the delivery device before the other tab as long as the cartridge loads both tabs into the delivery device in a single loading step (e.g., a plunger pushes both tabs from the cartridge into the delivery device, but one tab actually enters delivery device before the other)? In view of the limited discussion of what is meant by “simultaneously loaded” (which is discussed only as loaded “concurrently” and only with respect to embodiments wherein there is no tab loading feature that transfers the one or more tabs from the cartridge onto the delivery device), and in the interest of compact prosecution, “simultaneously loaded” is considered to require only that the two tabs may be loaded into a delivery device such that they are simultaneously held in the delivery device, but need not enter the delivery device at the same exact moment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 2010/0082046; “Harris”). Harris discloses a cartridge (20 – entire device shown in figs. 1,2) for loading a closing device onto a delivery device at a point of use (note: delivery device is not positively recited; claims are drawn only to the cartridge; cartridge 20 of Harris can .
Regarding claim 99, the closing device of Harris comprises two or more tabs (120,126) wherein the cartridge simultaneously loads at least two of the two or more tabs onto the delivery device. That is to say, the cartridge is capable of ejecting two tabs from tab holding feature such that they are considered simultaneously loaded onto a delivery device (e.g., a needle/cannula) that is aligned with the distal end of the tab holding feature (90). The limitation “simultaneously loaded” is being broadly considered in view of the 35 USC 112 2nd par. rejection above, such that the “simultaneously loads” merely requires that the cartridge can be used to transfer two tabs from the cartridge onto the delivery device such that two tabs are held simultaneously in the delivery device.  
Claim(s) 2-4 and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengun et al. (US 8,814,903; “Sengun”). Sengun discloses a cartridge for loading a closing device onto a delivery device at a point of use (note: delivery device is not positively recited; claims are drawn only to a cartridge capable of loading a closing device onto a delivery device; cartridge of Sengun can be used to deliver the closing device into another delivery device, e.g., needle or cannula), the cartridge comprising the closing device comprising one or more suture .
Regarding claim 99, the closing device of Sengun comprises two or more tabs (502,508) wherein the cartridge simultaneously loads at least two of the two or more tabs onto the delivery device. That is to say, the cartridge is capable of ejecting two tabs from the tab holding feature such that they are considered simultaneously loaded onto a delivery device (e.g., a needle/cannula) that is aligned with the distal end of the tab holding feature (90). The limitation “simultaneously loaded” is being broadly considered in view of the 35 USC 112 2nd par. rejection above, such that the “simultaneously loads” merely requires that the cartridge can be used to transfer two tabs from the cartridge onto the delivery device such that two tabs are held simultaneously in the delivery device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Sengun et al. (US 8,814,903; “Sengun”). Harris discloses the invention substantially as stated above including suture tabs, but fails to disclose that the suture tabs comprise one or more suture knots for forming into suture tabs.
Sengun discloses another closing device comprising one or more suture tabs (502, 508; figs. 6a,b) and a sliding knot (518) (col. 13, ll. 15-52) . Sengun discloses that the one or more suture tabs may comprise one or more suture knots (see for example, fig. 2d) for forming into suture tabs (see abstract; col. 4, ll. 39-45).  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Harris to include suture tabs in the form of suture knots that form the tabs as taught by Sengun in place of the tabs (T-tag anchors) of Harris, since such a modification is considered a substitution of one known form of suture anchor for another that leads to the predictable result of the knots forming an enlarged anchoring structure on the suture for anchoring the suture to tissue, and one skilled in the art would have a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 3/12/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771